                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   NORTHERN DIVISION

MELISSA SAULSBERY,                                  )
                                                    )
           Plaintiff,                               )
                                                    )
    v.                                              )           Case No. 2:19-CV-00074-NCC
                                                    )
MARK TWAIN WATER ZONE, LLC                          )
and COLLIN NIMSGERN,                                )
                                                    )
           Defendants.                              )


                               MEMORANDUM AND ORDER

      This matter is before the Court on Plaintiff Melissa Saulsbery’s (“Plaintiff”) Motion to

Remand Case to Missouri Circuit Court (Doc. 8). In her Motion, Plaintiff asserts that Defendant

Mark Twain Water Zone, LLC (“MTWZ”) improperly removed this action to federal court

without the consent of Co-Defendant Collin Nimsgern (“Nimsgern”) (Id.). Plaintiff argues that

contrary to MTWZ’s assertion in its Notice of Removal that Nimsgern had not been served at the

time of removal and that his consent was not required, Nimsgern was served with process prior to

removal and his consent is therefore required (Id.). In support of her motion, Plaintiff provides

the Court with an Affidavit of Personal Service indicating the Nimsgern was served with the

petition on September 2, 2019, the day before MTWZ filed its Notice of Removal (Doc. 8-1).

MTWZ responded to Plaintiff’s motion, providing Nimsgern’s consent pursuant to 28 U.S.C.

§ 1446(b)(2)(A) (Doc. 10 & Doc. 10-1). Plaintiff did not subsequently file a reply in support of

her motion and the time to do so has elapsed. See E.D. Mo. L.R. 4.01.

      Accordingly,
      IT IS HEREBY ORDERED that Plaintiff Melissa Saulsbery’s Motion to Remand Case to

Missouri Circuit Court (Doc. 8) is DENIED, without prejudice, as moot.

Dated this 18th day of October, 2019.

                                                    /s/ Noelle C. Collins
                                                  NOELLE C. COLLINS
                                                  UNITED STATES MAGISTRATE JUDGE




                                            -2-
